Interim Decision #2006

MATTER OF TACA INTERNATIONAL AIRLINES PLANE "FLIGHT 110"
In Fine Proceedings
NOL-10/61.335
Decided by Board September 30, 1969
Liability to fine for failure to prevent the unlawful landing of an alien lies
under section 271(a) , Immigration and Nationality Act, where the airline
failed to present, as directed, an alien passenger returned to its custody
for deferred inspection. Mitigation of the $1,000 imposed fine beyond the
extent of $300 is not warranted since no precautions were taken to prevent the illegal entry of the alien who was permitted to proceed to a hotel
of his own designation without further safeguards.
N RE: TACA INTERNATIONAL AIRLINES PLANE "FLIGHT 110" which
arrived at the port of New Orleans, La., from Honduras, on
March 16, 1969. Alien passenger involved: Jose Omar Quijana
Rodriguez.
ASIS FOR FINE: Act of 1952—Section 271 (a) [8 U.S.C. 1321].
N BEHALF OF APPELLANT: Peter J. Messina, Station Mgr.
Taca International Airlines, SA
P. 0. Box 428
Kenner, Louisiana 70062

This matter is before us on appeal from a decision of the Disct Director at New Orleans, Louisiana, dated June 24, 1969, diAing that a fine in the amount of $700, $1,000 mitigated to the
tent of $300, be imposed on Taca International Airlines, SA, as
ners of the above-described aircraft, for failure to deliver the
)ve-named alien passenger for immigration examination, as or-ed.
fhe material facts of this matter are not disputed between the
-ties and, indeed, an independent review of the record reveals
basis for a factual dispute. The carrier brought the person
ned above, a Colombian national, to the United States as a
senger at the time, place and in the manner described above.
presented a Colombian passport and a nonimmigrant visa iscl to him on February 25, 1969, by the American consultate,
390

Interim Decision #2006
Bogota, Colombia, permitting his application for admission as a
temporary visitor for pleasure. The examining immigration
officer deferred his inspection to permit him to show that he had
funds sufficient to support himself while visiting in the United
States. In connection therewith, however, the passenger was returned to the custody of the carrier which was served with a
Form 1-259 directing it to deliver the passenger to the Service
office in New Orleans on March 17, 1969, at 10:30 a.m. On that
date the carrier reported that the alien had not registered at the
designated hotel, and that he could not be located. He has not
since been found.
The Congress, in enacting this statute, made it the duty of the
owners, officers and agents of carriers to prevent the landing of
aliens in the United States at any time or place other than as designated by immigration officers. Clearly, the intention of the statute was to make imperative the duty of preventing such unlawful
landings of aliens. That is, section 271 of the Immigration and
Nationality Act calls for the imposition of a penalty where, as
here, the persons specified in the statute failed in their duty to
prevent an illegal entry. In other words, the statute creates a positive duty on the part of the persons named therein to prevent
the illegal entry into the United States of an alien brought here
on a vessel or aircraft. See Matter of Plane "NC—SJD-004," 5
I. & N. Dec. 482. Accordingly, and on the basis of the foregoing,
we conclude that liability to this fine has been established.
There remains, however, the question of whether more mitigation than has already been authorized by the District Director is
warranted in these premises and, if so, how much. On this point,
the following factors, though not exclusive, are elements to be
considered:
(1) notice to the hotel by the carrier of intention to lodge the
passenger there;
(2) delivery of the passenger detained by the carrier to the
hotel;
(3) subsequent delivery to the Service for a hearing (inspection);
(4) efforts on the part of the carrier to locate the alien who
has absconded ; and
(5) actual return of the alien to the carrier and removal by
the latter from the United States.
The more of these factors that are present, obviously, the more
mitigation authorized. Here, however, we do not find the presence

391

Interim Decision #2006
of sufficient factors warranting any change in the District Director's decision.
The record reflects that no precautions were taken to prevent
the illegal entry of the alien, despite the fact that the carrier had
been put on notice of his character by his efforts to bribe one of
its representatives for his passport. The carrier merely permitted
the passenger to go to a hotel of his own designation where he did
not stay. The least that could have been expected would have been
his placement in a lodging by the carrier with arrangements with
the management thereof to immediately give notice of his departure. As we have already indicated, the passenger is still at large
in this country and the carrier is required to furnish his return
transportation, as a matter of law.
The carrier has indicated that when the passenger did not appear for his deferred inspection, its reservation agents who would
recognize him checked hotels in the business district and in the
vicinity of the airport. The carrier asserts that this was done on
an overtime basis by the agents, at considerable cost to it. The
carrier also asserts that it contacted United States immigration
)fficers, border patrol stations, and the local police in an effort to
ocate the man. We, however, think that these factors, viewed in
he light of the carrier's failure to take proper advance precauions, have been properly evaluated by the District Director in ariving at his decision as to the amount of mitigation merited.
Finally, we note that the carrier had set forth that since this
∎assenger failed to report, it has placed all such people released
3 its custody under the surveillance of an armed guard; and that
passenger recently returned to its custody cost it over $100 de?ntion expenses. While these factors do show good faith on the
art of the carrier, they do not establish the existence of proper
iligence with respect to the matter presently under considera
on. Accordingly, no change will be made in the District Direc,r's decision.
ORDER: It is ordered that the request for cancellation or furLer mitigation of the fine be denied; that the District Director's
cision of June 24, 1969, be affirmed; and that the appeal be and
e same is hereby dismissed. The penalty permitted to stand is
'00.

392

